Exhibit 10.8a

FIRST AMENDMENT

OF

FMC TECHNOLOGIES, INC. SAVINGS AND INVESTMENT PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Savings and Investment Plan (the “Plan”); and

WHEREAS, since its spin-off from FMC Corporation, the Company has allowed
participants in the Plan to continue to hold or sell balances in the FMC
Corporation Stock Fund in the participants’ discretion, but has prohibited new
investments in the FMC Corporation Stock Fund;

WHEREAS, the Company now deems necessary and desirable to amend the Plan to
eliminate the FMC Corporation Stock Fund from the investment options offered
under the Plan; and

NOW, THEREFORE, by virtue of the authority reserved to the Company by
Section 10.3 of the Plan, the Plan is hereby amended effective as of July 1,
2003, as follows:

Section 10.3.3. Investment of Accounts is here by amended by adding the
following to the end thereof:

“Effective July 1, 2003 the FMC Stock Fund will be eliminated as an Investment
Fund in the Plan. The Company will direct the Trustee to sell any balances
remaining in the FMC Corporation Stock Fund on June 30, 2003 and reinvest the
proceeds from such sale into another Investment Fund under the Plan to be
designated by the Company at the time. It is currently anticipated that any
remaining balances in the FMC Corporation Stock Fund will be transferred to the
Fidelity Retirement Government Money Market Portfolio.”

IN WITNESS WHEREOF, the undersigned officer has executed the foregoing amendment
on behalf of the Company, this 13th day of August 2002.

 

FMC TECHNOLOGIES, INC. By:   /s/ William H. Schumann   Senior Vice President and
  Chief Financial Officer